                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ANTONIO CORTEZ BUCKLEY,                            Case No. 16-cv-07314-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE SUMMARY
                                                v.                                         JUDGMENT
                                   9

                                  10    GREG MUNK, et al.,                                 Re: Dkt. No. 38
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a former pretrial detainee under 42 U.S.C. §

                                  14   1983. His claims arise from his detention at Maguire Correctional Facility (“MCF”). Plaintiff,

                                  15   who is Orthodox Jewish, alleges that defendants interfered with his ability to practice his religion

                                  16   in violation of the Free Exercise Clause of the First Amendment. Specifically, he argues that

                                  17   defendants prevented him from having candles and a copy of a particular prayer book, which

                                  18   interfered with his observance of sabbath services, and defendants prevented him from wearing a

                                  19   tallit katan outside of his cell. He also argues that defendants denied him adequate medical care in

                                  20   violation of the Fourteenth Amendment by denying him protein shakes. Plaintiff has failed to file

                                  21   an opposition despite being given an extension of time and a notification of his non-opposition.

                                  22   The Court has still looked to the merits of his claims and grants the motion.

                                  23                                MOTION FOR SUMMARY JUDGMENT

                                  24          Legal Standards

                                  25          Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                  26   is “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  27   law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of the case.

                                  28   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is
                                   1   genuine if there is sufficient evidence for a reasonable jury to return a verdict for the nonmoving

                                   2   party. Id.

                                   3          The moving party for summary judgment bears the initial burden of identifying those

                                   4   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                   5   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Nissan Fire & Marine

                                   6   Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). When the moving party has met this

                                   7   burden of production, the nonmoving party must go beyond the pleadings and, by its own

                                   8   affidavits or discovery, set forth specific facts showing that there is a genuine issue for trial. Id. If

                                   9   the nonmoving party fails to produce enough evidence to show a genuine issue of material fact,

                                  10   the moving party wins. Id.

                                  11          To establish a free exercise violation, a prisoner must show a defendant burdened the

                                  12   practice of his religion without a justification reasonably related to legitimate penological
Northern District of California
 United States District Court




                                  13   interests. See Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). A prisoner is not required

                                  14   to objectively show that a central tenet of his faith is burdened by a prison regulation to raise a

                                  15   viable claim under the Free Exercise Clause. Id. at 884-85. Rather, the test of whether the

                                  16   prisoner’s belief is “sincerely held” and “rooted in religious belief” determines the Free Exercise

                                  17   Clause inquiry. Id. (finding district court impermissibly focused on whether consuming halal meat

                                  18   is required of Muslims as a central tenet of Islam, rather than on whether plaintiff sincerely

                                  19   believed eating kosher meat is consistent with his faith). The prisoner must show that the religious

                                  20   practice at issue satisfies two criteria: (1) the proffered belief must be sincerely held, and (2) the

                                  21   claim must be rooted in religious belief, not in purely secular philosophical concerns. Malik v.

                                  22   Brown, 16 F.3d 330, 333 (9th Cir. 1994) (cited with approval in Shakur, 514 F.3d at 884).

                                  23          A prison regulation that impinges on an inmate’s First Amendment rights is valid if it is

                                  24   reasonably related to legitimate penological interests. O’Lone v. Estate of Shabazz, 482 U.S. 342,

                                  25   349 (1987) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)); Walker v. Beard, 789 F.3d 1125,

                                  26   1135 (9th Cir. 2015). Security interests may require prisons to restrict attendance at religious

                                  27   services, but the inmates must be provided with an alternative means of meeting the need for those

                                  28   services. McCabe v. Arave, 827 F.2d 634, 637 (9th Cir. 1987).
                                                                                          2
                                               A claim for a violation of a pretrial detainee’s right to adequate medical care arises under
                                   1   the Fourteenth Amendment rather than the Eighth Amendment. Gordon v. County of Orange, 888
                                       F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated under an objective deliberate
                                   2   indifference standard.
                                                       [T]he elements of a pretrial detainee's medical care claim against an
                                   3                   individual defendant under the due process clause of the Fourteenth
                                                       Amendment are: (i) the defendant made an intentional decision with
                                   4                   respect to the conditions under which the plaintiff was confined; (ii)
                                                       those conditions put the plaintiff at substantial risk of suffering
                                   5                   serious harm; (iii) the defendant did not take reasonable available
                                                       measures to abate that risk, even though a reasonable official in the
                                   6                   circumstances would have appreciated the high degree of risk
                                                       involved—making the consequences of the defendant's conduct
                                   7                   obvious; and (iv) by not taking such measures, the defendant caused
                                                       the plaintiff's injuries.
                                   8
                                       Id. at 13. For the third element, the defendant’s conduct must be objectively unreasonable -- “a
                                   9
                                       test that will necessarily turn[] on the facts and circumstances of each particular care.” Id.
                                  10
                                       (citations and internal quotation marks omitted). The four-part test articulated in Gordon requires
                                  11
                                       the plaintiff to prove more than negligence, but less than subjective intent. Id.
                                  12
Northern District of California




                                              Facts
 United States District Court




                                  13
                                              The salient facts are largely undisputed. Plaintiff was an Orthodox Jewish detainee at
                                  14
                                       MCF. Amended Complaint (“Am. Comp.”) Docket No. 28 at 6-7. On September 25, 2015, he
                                  15
                                       filed a grievance stating that he had not received two candles and a prayer book that his girlfriend
                                  16
                                       had brought to MCF for him. Motion for Summary Judgment (“MSJ”), Robbins Decl., Ex. A.
                                  17
                                       The grievance did not reference being denied the right to observe sabbath services. Id. Plaintiff’s
                                  18
                                       girlfriend had brought other items but not the ones plaintiff inquired about. Robbins Decl. ¶ 5.
                                  19
                                       Defendant Robbins contacted plaintiff’s girlfriend, and she brought the prayer book on September
                                  20
                                       29, 2015. Id. ¶ 6. Robbins told plaintiff that the prayer book would be evaluated by staff for
                                  21
                                       suitability but that the candles could not be accepted because they posed a fire hazard. Id. ¶¶ 5-8.
                                  22
                                       Generally, inmates are not allowed to receive personal copies of books because they can be used
                                  23
                                       to smuggle contraband into the facility. Id. ¶ 9. For example, paper is often soaked in
                                  24
                                       methamphetamine for inmates to obtain drugs. Id. Inmates may possess books, including
                                  25
                                       religious texts, as long as the books are sent directly from the seller. Id. Inmates may also request
                                  26
                                       religious books and materials from the Service League of San Mateo County. Id.
                                  27
                                              On October 14, 2015, plaintiff filed a request to wear his tallit katan, a large shawl-like
                                  28
                                                                                         3
                                   1   garment, outside of his cell in common areas. MSJ at 10; MSJ, Bonifacio Decl., Ex. A.

                                   2   Defendant Bonifacio denied the request because wearing the tallit katan in common areas would

                                   3   obscure the appearance of plaintiff’s orange jumpsuit and interfere with rapid inmate

                                   4   identification. Id. The jail does not allow inmates to wear items in common areas if the items

                                   5   could obscure the orange jumpsuits that inmates wear. Robbins Decl. ¶¶ 12-16. Obscuring the

                                   6   orange jumpsuit is a threat to facility security and could aid in an inmate’s escape. Id. Many

                                   7   visitors and volunteers enter the facility each day and guards rely on the orange jumpsuits to

                                   8   identify inmates. Id. Plaintiff was permitted to wear the tallit katan in his cell. Id. ¶ 13. He could

                                   9   wear a kippa, or yarmulke, outside of his cell because a kippa is a small brimless cap that cannot

                                  10   cover the orange jumpsuit. Id. Plaintiff continued to file grievances about the restriction on

                                  11   wearing the tallit katan in common areas. Am. Comp. at 15, 16, 19, 51, 68.

                                  12          The facility provides many accommodations for inmates’ religious beliefs. MSJ, Robbins
Northern District of California
 United States District Court




                                  13   Decl. ¶¶ 17-23. Jewish inmates are provided kosher meals and are permitted to pray individually

                                  14   and in groups; they can wear a kippa in all parts of the facility; wear other religious garments

                                  15   when inside their cells; and keep religious items and texts in their cells. Id. at ¶¶ 13, 17-23. The

                                  16   facility also makes accommodations for Jewish inmates who want to participate in candle-lighting

                                  17   ceremonies. Id. at ¶ 22. For example, there is an electric menorah available for Hanukkah and in

                                  18   the past a rabbi has visited and lights candles on the visitor side of the glass partition, so inmates

                                  19   may observe candle lighting. Id.

                                  20          On October 14 and October 25, 2015, plaintiff filed grievances requesting a protein shake

                                  21   to supplement his meals. MSJ, Chu Decl., Exs. B-C. Defendant Chu, the MCF dietician who

                                  22   responded to plaintiff’s requests, evaluated plaintiff’s height, weight, age and medical history to

                                  23   calculate his body mass index and his nutritional needs. Chu Decl. ¶ 9. She relied on body mass

                                  24   index reference charts from the American Dietetic Association and used the Harris Benedict

                                  25   Equation, which is the standard formula used by dieticians to determine daily caloric needs. Id. ¶¶

                                  26   9-10. Chu determined that plaintiff’s body mass index was between normal and overweight and

                                  27   that he required 2096 calories a day to maintain his weight. Id. Chu concluded that plaintiff was

                                  28   receiving more than sufficient calories to meet his nutritional needs and that a supplemental
                                                                                          4
                                   1   protein drink was not required to meet his nutritional needs. Id. ¶ 11. Protein supplement drinks

                                   2   are only provided for MCF inmates who are unable to maintain a healthy weight through their

                                   3   meals alone. Id. ¶ 8.

                                   4                                               DISCUSSION

                                   5          Free Exercise

                                   6          For purposes of this motion, the Court accepts that plaintiff’s beliefs are sincerely held and

                                   7   rooted in sincere religious conviction. Nevertheless, defendants are entitled to summary judgment

                                   8   for all of plaintiff claims. With respect to the denial of candles, the Ninth Circuit held that the

                                   9   restriction on candles at a correctional facility was reasonably related to a legitimate penological

                                  10   interest. Ward v. Walsh, 1 F.3d 873, 879 (9th Cir. 1993). Plaintiff has failed to show that the facts

                                  11   of this case are distinguishable from Ward.

                                  12          Defendants also argue that the restrictions on personal books and of wearing a tallit katan
Northern District of California
 United States District Court




                                  13   outside of cells are reasonably related to legitimate penological interests and do not violate the

                                  14   First Amendment. Defendants have addressed the Turner factors, but plaintiff has failed to

                                  15   respond the defendants’ arguments. The Court has reviewed defendants’ motion for summary

                                  16   judgment and the record in this case, and finds that the restrictions at MCF are reasonably related

                                  17   to legitimate penological interests. The facility has a legitimate interest in preventing the

                                  18   smuggling of contraband through books. MCF provided detainees reasonable alternative means of

                                  19   acquiring books, either directly from the publisher or, for religious texts, through a county

                                  20   organization. Similarly, MCF has a legitimate interest in preventing inmates from wearing large

                                  21   garments that obscure their orange jumpsuits when they are outside of their cells. Staff must be

                                  22   able to see the orange jumpsuit to quickly identify and determine who is an inmate and who is not.

                                  23          Plaintiff had many ways to alternatively practice his religion. He could obtain religious

                                  24   texts; a rabbi could bring candles to the visiting area; he could keep religious items in his cell; he

                                  25   could pray individually and in a group; he could wear a kippa at all times’ and he could wear a

                                  26   tallit katan in his cell. Summary judgment is granted for the First Amendment religious claims.1

                                  27
                                       1
                                  28    To the extent plaintiff exhausted a claim for being denied his right to practice sabbath services
                                       due to the lack of candles and a prayer book, the claim is denied. Plaintiff had alternative means
                                                                                         5
                                   1          Medical Care

                                   2          Defendant Chu is entitled to summary judgment with respect to plaintiff’s medical care

                                   3   claim. It is undisputed that plaintiff’s requests for a protein shake were reviewed by a dietician.

                                   4   Chu evaluated plaintiff’s requests and found that plaintiff was receiving enough calories for his

                                   5   medical needs and that his body mass index was between normal and overweight. A protein shake

                                   6   is only required for inmates who are unable to maintain a healthy body weight, and this was not an

                                   7   issue for plaintiff. Chu has presented evidence that demonstrates there is no genuine dispute as to

                                   8   any material fact, and she is entitled to judgment as a matter of law. Plaintiff was not put at risk of

                                   9   suffering serious harm by being denied protein shakes, and he suffered no injuries as a result of the

                                  10   denial. Defendant took reasonable steps to determine that plaintiff’s requests were properly

                                  11   reviewed.
                                              Qualified Immunity
                                  12
Northern District of California




                                              The defense of qualified immunity protects “government officials . . . from liability for
 United States District Court




                                  13
                                       civil damages insofar as their conduct does not violate clearly established statutory or
                                  14
                                       constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
                                  15
                                       U.S. 800, 818 (1982). The rule of “qualified immunity protects ‘all but the plainly incompetent or
                                  16
                                       those who knowingly violate the law.’” Saucier v. Katz, 533 U.S. 194, 202 (2001) (quoting
                                  17
                                       Malley v. Briggs, 475 U.S. 335, 341 (1986)). Defendants can have a reasonable, but mistaken,
                                  18
                                       belief about the facts or about what the law requires in any given situation. Id. at 205. A court
                                  19
                                       considering a claim of qualified immunity must determine whether the plaintiff has alleged the
                                  20
                                       deprivation of an actual constitutional right and whether such right was clearly established such
                                  21
                                       that it would be clear to a reasonable officer that his conduct was unlawful in the situation he
                                  22
                                       confronted. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (overruling the sequence of the
                                  23
                                       two-part test that required determining a deprivation first and then deciding whether such right
                                  24
                                       was clearly established, as required by Saucier). The court may exercise its discretion in deciding
                                  25
                                       which prong to address first, in light of the particular circumstances of each case. Pearson, 555
                                  26
                                       U.S. at 236.
                                  27

                                  28
                                       to practice sabbath services, and he has presented no arguments to the contrary.
                                                                                         6
                                   1          The Court has not found a constitutional violation, and, even if there was one, defendants

                                   2   would be entitled to qualified immunity. It would not be clear to reasonable officials that

                                   3   restrictions on certain items would violate the law, especially because plaintiff was provided many

                                   4   alternative means to practice his religion. Nor would it be clear that denying plaintiff protein

                                   5   shakes when he was receiving enough calories through his normal meals would violate the law.

                                   6   Defendants are entitled to qualified immunity.

                                   7                                             CONCLUSION

                                   8          1. For the reasons set forth above, the motion for summary judgment (Docket No. 38) is

                                   9   GRANTED.

                                  10          2. The clerk is requested to close the file.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 2, 2018
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JAMES DONATO
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             7
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ANTONIO CORTEZ BUCKLEY,
                                   4                                                          Case No. 16-cv-07314-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        GREG MUNK, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 2, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Antonio Cortez Buckley
                                       855 Jefferson Ave.
                                  18   P.O. Box 2581
                                       Redwood City, CA 94063
                                  19

                                  20

                                  21   Dated: November 2, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          8
